Exhibit 10.8

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this Agreement), dated as of May 31, 2018,
is by and among Unimin Corporation, a Delaware corporation (Unimin), and Sibelco
North America, Inc., a Delaware corporation (SNA) and a direct wholly owned
subsidiary of SCR-Sibelco N.V., a Belgian company (Sibelco). Unimin and SNA are
each referred to herein individually as a Party (each as Provider and Recipient,
as applicable) and collectively as the Parties. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Merger
Agreement (as defined below).

RECITALS

WHEREAS, on December 11, 2017, Unimin, Sibelco, Fairmount Santrol Holdings Inc.,
a Delaware corporation (Fairmount), Bison Merger Sub, Inc., a Delaware
corporation and a direct wholly owned subsidiary of Unimin (Merger Sub), and
Bison Merger Sub I, LLC, a Delaware limited liability company and a direct
wholly owned subsidiary of Unimin (Merger Sub LLC), entered into that certain
Agreement and Plan of Merger (the Merger Agreement), pursuant to which Sibelco,
Unimin, Merger Sub, Merger Sub LLC and Fairmount shall effect: (i) a business
combination through the merger of Merger Sub with and into Fairmount (the
Merger), with Fairmount being the surviving corporation and a wholly-owned
subsidiary of Unimin; and (ii) a further business combination through the merger
of Fairmount with and into Merger Sub LLC (the Second Merger) immediately
following the consummation of the Merger, with Merger Sub LLC surviving the
Second Merger as a wholly-owned subsidiary of Unimin;

WHEREAS, Sibelco and Unimin entered into a Business Contribution Agreement,
dated on or around the date hereof (the Business Contribution Agreement),
pursuant to which, prior to consummation of the Merger, Unimin will contribute
all of the assets comprising its high purity quartz business (the Business) to
SNA solely in exchange for all the stock of SNA and the assumption of
liabilities related to the Business;

WHEREAS, the Parties desire that Provider provides to Recipient certain
transition services with respect to the operation of the Business (in the case
of Unimin as Provider) and the operation of the business of Unimin (in the case
of SNA as Provider) following the Closing, on the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

As used in this Agreement and in the schedules attached hereto:

“Business Information” has the meaning set forth in Article 9.



--------------------------------------------------------------------------------

“Claim Period” has the meaning set forth in Section 7.2(c).

“Disclosing Party” has the meaning set forth in Article 9.

“Force Majeure Event” has the meaning set forth in Article 8.

“Indemnification Claim” has the meaning set forth in Section 7.2(c).

“Indemnifying Party” has the meaning set forth in Section 7.2(c).

“Invoice Coordinator” has the meaning set forth in Section 5.3.

“Non-Disclosing Party” has the meaning set forth in Article 9.

“Providers” means Provider and any Affiliates of Provider providing Transition
Services pursuant to this Agreement.

“Provider Indemnitees” has the meaning set forth in Section 7.2(a)

“Recipients” means Recipient and any Affiliate of Recipient receiving Transition
Services pursuant to this Agreement.

“Recipient Indemnitees” has the meaning set forth in Section 7.2(b).

“Service Coordinators” has the meaning set forth in Section 5.2.

“Termination Date” has the meaning set forth in Section 3.1.

“Third Party Provider” has the meaning set forth in Section 2.2.

“Transition Services Schedule” has the meaning set forth in Section 2.1.

ARTICLE 2

PROVISION OF TRANSITION SERVICES

2.1 Transition Services

Subject to the terms and conditions of this Agreement, Provider shall provide,
or cause one or more of its Affiliates or Third Party Providers (as defined
below) to provide, to Recipient each of the services set forth in Schedule 1 (as
amended from time to time in accordance with the terms of this Agreement, the
Transition Services Schedule) for the respective periods and upon the terms and
conditions set forth in this Agreement (such services, the Transition Services).

2.2 Third Party Provider

Provider may satisfy its obligation to provide the Transition Services hereunder
by (i) causing one or more of its Affiliates to provide such Transition Services
or by subcontracting any such Transition Services or any portion thereof to such
Affiliates; or (ii) procuring any such Transition Services or a portion thereof
from contractors, subcontractors, vendors or other third party providers (each,
a Third Party Provider).

 

2/13



--------------------------------------------------------------------------------

2.3 Standard of Transition Services

In providing the Transition Services, the Provider and its Affiliates, and their
employees, officers, directors and agents, shall (i) comply with all applicable
laws, rules and regulations, (ii) provide the Transition Services in the same
manner and at the same standard pursuant to which such services were being
provided with respect to the Business (in the case of Unimin as Provider) or the
business of Unimin (in the case of SNA as Provider) in the year period prior to
the Closing, and (iii) provide the Transition Services in a professional and
workmanlike manner, using personnel with sufficient training and expertise in
providing the Transition Services. The Provider and the Recipient shall
cooperate with each other in good faith to determine the additional details
concerning the exact means of providing the Transition Services or any
additional transition services that Recipient deems is reasonably necessary to
conduct the Business or the business of Unimin, as applicable.

2.4 Third Party Consent

The Provider shall be responsible for any third party consents required in order
to provide the Transition Services (the Third Party Consents), and the Recipient
shall reasonably assist the Provider in the Provider’s efforts to obtain such
Third Party Consents as the Provider may reasonably request. Any fees or other
out-of-pocket costs to obtain Third Party Consents shall be borne by the
Recipient.

ARTICLE 3

TERM AND TERMINATION

3.1 Term

The term of this Agreement shall commence on the Closing Date and, unless
earlier terminated in accordance with the provisions of this Agreement, shall
continue in effect with respect to each of the Transition Services for the term
thereof as set forth in Schedule 1 (the last date in each such term being
referred to in this Agreement as the Termination Date for each of such
Transition Services). This Agreement shall automatically terminate on the last
Termination Date.

3.2 Extension of Term

The term of any portion of the Transition Services as set forth in Schedule 1
may be extended by the Recipient upon fifteen (15) days’ written notice to
Provider prior to the Termination Date of such Transition Services or such other
period of notice as specifically provided in Schedule 1 with respect to the
subject Transition Services.

3.3 Termination

This Agreement may be terminated prior to any Termination Date as follows:

 

(a) by mutual consent of the Parties;

 

3|13



--------------------------------------------------------------------------------

(b) automatically, without notice by or to either Party, upon the insolvency of
the other Party;

 

(c) by the Recipient, as to any particular Transition Service upon fifteen
(15) days’ prior written notice of its desire to terminate such Transition
Service, in accordance with Section 3.4; or

 

(d) by either Party, in the event that the other Party breaches any
representation, warranty, covenant or other material obligation (other than
payment) of such Party set forth in this Agreement or the Merger Agreement, and
fails to cure such breach as promptly as commercially practicable but in any
event within fifteen (15) days after written notice from the non-breaching Party
of such breach (which notice must specify, in commercially reasonable detail,
the nature of such breach), then the non-breaching Party is entitled to
immediately, at the expiration of such 15-day period, by written notice to the
breaching Party, terminate this Agreement, without penalty, liability or further
obligation therefore.

3.4 Partial Termination

The Provider shall reduce or terminate any portion of the Transition Services
upon fifteen (15) days’ prior written notice from the Recipient. Any requested
termination or reduction of Transition Services pursuant to this Section 3.4
shall become effective at the end of such 15-day notice period. The Provider
shall thereafter no longer be obligated to provide Transition Services with
respect to such Transition Service and the Recipient shall only be obligated to
(a) pay for fees, if any, incurred with respect to such Transition Service up to
such date, and (b) reimburse the Provider for any reasonable out-of-pocket
expenses attributable to such Transition Service as of such date. Schedule 1
shall thereafter be amended to reflect the termination or reduction of such
Transition Service.

3.5 Survival

Article 3, Article 7, Article 9 and Article 10 shall survive the termination of
this Agreement.

ARTICLE 4

INVOICES

Within thirty (30) days after the end of each calendar month for which fees are
payable hereunder, Provider shall submit one invoice to Recipient for all
Transition Services provided during such calendar month pursuant to this
Agreement. The invoices shall include a reasonably detailed description of, and
specify the amount for, each type of Transition Service. Recipient shall pay
such invoices within forty-five (45) days after receipt of the invoice. The
Recipient shall promptly notify the Provider, and in no event later than ten
(10) Business Days following receipt of such invoice, of any objection of the
Recipient with regard to such invoice, and the Parties shall promptly commence
good faith negotiations to resolve such dispute.

 

4|13



--------------------------------------------------------------------------------

ARTICLE 5

PERSONNEL

5.1 Access

The Recipient shall grant the personnel of the Provider or its Affiliates access
to the locations, systems and information of the Recipient as reasonably
necessary for the Transition Services to be provided pursuant to this Agreement,
in each case, subject to the Provider’s compliance with the Recipient’s terms of
use and access and network policies.

5.2 Service Coordinators

The Provider and the Recipient shall each nominate one coordinator for each
functional area of the Transition Services, as set forth on Schedule 1 or as
subsequently nominated from time to time by each Party (each coordinator, a
Service Coordinator), to act as the primary contact person with respect to the
performance of the relevant Transition Services. Each Party shall have a Service
Coordinator for each functional area of the Transition Services in place at all
times. Unless Provider and Recipient agree otherwise, all communications
relating to this Agreement and the schedule of Transition Services shall be
directed by the relevant Service Coordinator. Each Party may treat an act of a
Service Coordinator of the other Party as the authorized act of such Party
without any further inquiry. Each Party shall have the right at any time, and
from time to time, without the prior approval of the other Party, to replace
such Party’s Service Coordinator by giving written notice to the other Party
setting forth (i) the name of the replacement Service Coordinator, and (ii) a
certification that the replacement Service Coordinator is authorized to act for
the Party giving notice in all matters relating to this Agreement.

5.3 Invoice Coordinators

The Provider and the Recipient shall each nominate from time to time one
coordinator to act as the primary person with respect to the preparation (in
case of the Provider) and payment (in case of the Recipient) of the monthly
invoice (each coordinator, an Invoice Coordinator). Each Party shall have an
Invoice Coordinator in place at all times.

ARTICLE 6

INTELLECTUAL PROPERTY

Except as otherwise provided in this Agreement, the Merger Agreement or the
Ancillary Agreements, the Provider, the Recipient and any Third Party Provider
shall retain all right, title and interest in and to their respective
Intellectual Property. No license or other right, express, implied or otherwise,
is granted under this Agreement, except that solely to the extent use of any
Intellectual Property of the Provider and the Recipient is required for the
provision or receipt of the Transition Services (as the case may be) in
accordance with this Agreement, each of the Provider and the Recipient hereby
grants to the other a non-exclusive, non-transferable, non-sublicensable (except
to third parties to the extent required for the provision or receipt of
Transition Services, but not for such third party’s own independent use or for
any other purpose), royalty-free license, during the term of this Agreement, to
internally use such Intellectual Property solely to the extent and for the

 

5|13



--------------------------------------------------------------------------------

duration necessary to provide or receive the applicable Transition Service in
accordance with this Agreement (it being understood that such a license shall
automatically terminate immediately upon the applicable Termination Date, and is
subject to any licenses granted by other Persons with respect to Intellectual
Property not owned by the Provider or the Recipient).

ARTICLE 7

INDEMNIFICATION

7.1 No Other Representations or Warranties

The representations and warranties set forth in this Agreement are the
Provider’s only representations and warranties concerning the Transition
Services and are made for the benefit of the Recipient in lieu of all other
representations or warranties of any kind, express or implied, including
warranties of merchantability or fitness for any particular use or purpose with
respect to any Transition Services.

7.2 Indemnification

 

(a) The Recipient shall indemnify and hold harmless the Provider and its
directors, officers, employees, agents and representatives (collectively, the
Provider Indemnitees) from and against any and all losses which the Provider
Indemnitees may incur arising or resulting from (i) the Recipient’s material
breach of the terms of this Agreement, or (ii) the Recipient’s gross negligence
or intentional misconduct or the material violation of any Law by the Recipient,
in each case in connection with the receipt of the Transition Services.

 

(b) The Provider shall indemnify and hold harmless the Recipient and its
directors, officers, employees, agents and representatives (collectively, the
Recipient Indemnitees) from and against any and all losses which the Recipient
Indemnitees may incur arising or resulting from (i) the Provider’s material
breach of the terms of this Agreement, or (ii) the Provider’s gross negligence
or intentional misconduct or the material violation of any Law by the Provider,
in each case in connection with the provision of, or failure to provide, the
Transition Services.

 

(c) The party or parties against whom a claim for indemnification (an
Indemnification Claim) is made under this Section 7.2 shall be referred to as
the Indemnifying Party. Indemnification Claims must be submitted to the
Indemnifying Party within 60 days of the Termination Date with respect to the
relevant Transition Service (the Claim Period).

7.3 Limitations on Liability

Notwithstanding any provision herein to the contrary:

 

(a) An Indemnifying Party’s maximum aggregate liability with respect to losses
for each Transition Service under any Indemnification Claim shall not exceed the
total amount of fees paid by the Recipient with respect to such Transition
Service as of the date the Indemnification Claim for such losses is submitted to
the Indemnifying Party;

 

6|13



--------------------------------------------------------------------------------

(b) An Indemnifying Party shall not be liable for losses under any
Indemnification Claim submitted after the Claim Period; and

 

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY PUNITIVE, SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF REVENUE OR
LOST SALES) IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

ARTICLE 8

FORCE MAJEURE

In the event that the Provider or any of its Affiliates are delayed in or
prevented from performing their obligations under this Agreement, in whole or in
part, due to a cause beyond their reasonable control, including an act of God,
fire, flood, explosion, civil disorder, strike, lockout or other labor trouble,
material shortages of utilities, any law, judgment, demand or requirement of any
Governmental Authority, riot, war, or other cause beyond the reasonable control
of the Provider (each a Force Majeure Event), then, upon written notice to the
Recipient, (a) the affected obligations under this Agreement shall be suspended
to the extent reasonably necessary during the period of the Force Majeure Event,
(b) the Provider shall have the right to apportion its and its Affiliates’
services in an equitable manner to all users, (c) the Provider and its
Affiliates shall not have any liability to the Recipient or any other Person in
connection with such suspended obligation and (d) the Provider shall use their
commercially reasonable efforts to cure the cause of the delay or failure to
perform and to resume performance as soon as practicable after the Force Majeure
Event has ended. All fees otherwise payable in connection with the Transition
Services affected by the Force Majeure Event shall be waived for the entire
period of suspension.

ARTICLE 9

CONFIDENTIALITY

Both Parties shall hold, and shall cause their respective Affiliates, directors,
officers, employees, agents, representatives, successors, assigns, accountants
and advisors to hold, in confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of law, all documents and
information relating to the business of the other Party disclosed to it by
reason of this Agreement (the Business Information), except to the extent that
such Business Information (a) must be disclosed in connection with such Party’s
obligations under this Agreement, (b) can be shown to have been in the public
domain through no fault of the Disclosing Party (as defined below), or (c) was
later lawfully acquired by the Disclosing Party from sources other than a Party
to this Agreement or its Affiliates that were not bound by any confidentiality
agreement with respect to such Business Information. In the event that either
Party or any of their respective Affiliates, directors, officers, employees or
agents is requested pursuant to, or

 

7|13



--------------------------------------------------------------------------------

required by, law to disclose any Business Information (the Disclosing Party),
such Disclosing Party shall notify the other Party (the Non-Disclosing Party)
promptly in writing of such requirement so that the Non-Disclosing Party may
seek a protective order or other appropriate remedy or waive compliance with
this Article 9, and if no such protective order or other remedy is obtained, or
the Non-Disclosing Party waives compliance with this Article 9, the Disclosing
Party shall disclose only that portion of such Business Information which it is
advised by its outside legal counsel is legally required to be disclosed and
shall use its best efforts to obtain assurances that confidential treatment
shall be accorded such Business Information.

ARTICLE 10

GENERAL PROVISIONS

10.1 Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally,
or, if confirmed, emailed or sent by overnight courier (providing proof of
delivery) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

If to Unimin:

Unimin Corporation

258 Elm Street

New Canaan, CT 06840

United States of America

Attention: Chief Legal Counsel

Email: rsolazzo@unimin.com

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

If to SNA:

Sibelco North America, Inc.

258 Elm Street

New Canaan, CT 06840

United States of America

Attention: C. E. Lindsey Jr.

Email: clindsey@unimin.com

 

8|13



--------------------------------------------------------------------------------

10.2 Amendment and Waivers

This Agreement may not be amended or modified except by an instrument in writing
signed on behalf of each of the Parties.

10.3 Entire Agreement; No Third Party Rights

This Agreement (including the Schedules hereto), taken together with the Merger
Agreement and any applicable Ancillary Agreement, (i) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof; and
(ii) is not intended to and shall not confer upon any person other than the
Parties any rights or remedies hereunder. In the event and to the extent that
there is a conflict between the provisions of this Agreement and the Merger
Agreement or any applicable Ancillary Agreement as it relates to the Transition
Services, the provisions of this Agreement shall control. The Schedules to this
Agreement are incorporated herein by reference and made a part of this
Agreement.

10.4 Assignment and Successors

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, without the prior written
consent of the other Parties. Any purported assignment in violation of the
preceding sentence shall be void. Subject to the foregoing, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

10.5 Interpretation

When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of this Agreement, unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof”, “hereto”, “hereby”, “herein,” “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, unless otherwise specifically indicated. References to a person
are also to its permitted successors and assigns. Unless otherwise specifically
indicated, all references to “dollars” and “$” shall be deemed references to the
lawful money of the United States of America.

 

9|13



--------------------------------------------------------------------------------

10.6 Severability

If any term or other provision of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
and shall in no way be affected, impaired or invalidated. Upon a determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible to the
fullest extent permitted by Applicable Law in a mutually acceptable manner to
the end that the Transaction Services are fulfilled to the fullest extent
possible.

10.7 Expenses

Except as set forth in this Agreement, whether or not the transactions
contemplated by this Agreement are consummated, all fees and expenses incurred
in connection with this Agreement and the Transition Services shall be paid by
the Party incurring such fees or expenses.

10.8 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
any applicable principles of conflicts of laws thereof.

10.9 Consent to Jurisdiction

Each of the Parties (i) irrevocably and unconditionally consents and submits to
the exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware or any federal court sitting in
the State of Delaware; (ii) agrees that it shall not attempt to deny or defeat
such jurisdiction by motion or other request for leave from such court; and
(iii) agrees that it shall not bring any such action in any court other than the
Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or any federal court sitting in the State of Delaware and appellate
courts thereof. Each Party irrevocably consents to the service of process
outside the territorial jurisdiction of the courts referred to in this Section
10.9 in any such Action by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to Section 10.1. However, the foregoing shall not limit
the right of a Party to effect service of process on the other Party by any
other legally available method.

10.10 Waiver of Jury Trial

EACH OF UNIMIN AND SNA WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

10|13



--------------------------------------------------------------------------------

10.11 Counterparts

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered
(including by electronic transmission) to the other Parties.

[Signature Page Follows]

 

11|13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date indicated in the first sentence of this Agreement.

 

UNIMIN CORPORATION By:  

/s/ Campbell Jones

  Name: Campbell Jones   Title: President and Chief Executive Officer SIBELCO
NORTH AMERICA, INC. By:  

/s/ Kurt Decat

  Name: Kurt Decat   Title: Chief Executive Officer

Signature page to Sibelco North America, Inc. Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

[See attached]



--------------------------------------------------------------------------------

TRANSITION SERVICES SCHEDULES1

OPERATIONS

 

Service No.

  

Functional

Area

  

Service Coordinator
(for each Party)

  

Service

 

Description /Scope of Service

  

Service
Period

  

Service
Charge

  

Extension of Services

OP. 01    Operations, Mine Planning   

Provider (Unimin): Scott Atkins

 

Recipient (SNA): Douglas Myers

   Mine Planning, Mining Planning Engineer  

Mine Planning Engineer needed to support the operations in High Purity Quartz
(HPQ).

 

•  Provide expertise as needed to respond to specific customer related inquiries
or complaints.

 

•  Complete 5 Year Mine Plans for 2018/2019 cycle.

 

•  Complete survey update for 2018.

 

•  Provide training to new Mine Planning Engineer for SNA.

 

•  Ensure all mining related electronic data is provided to Sibleco North
America.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

   7 months   

Total: $62,174

 

Monthly: $8,882

 

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 7 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension. OP. 02    Operations, Operations Optimization   

Provider (Unimin): Scott Atkins

 

Recipient (SNA): Douglas Myers

  

Operations Optimization, Operations

 

Optimization Engineer

 

 

Operations Optimization support for Bright Site Program (BSP) in High Purity
Quartz (HPQ).

 

•  Assist with the building of the program “fact pack” of HPQ operations.

 

•  Provide HPQ Change Agent ability to observe BSP program in-progress at Unimin
site .

 

•  Support the “Diagnostics” portion of the program at HPQ.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

   8 Months   

Total: $45,804

 

Monthly: $5,725

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 8 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension. OP.03    Operations, Geology   

Provider (Unimin): Scott Atkins

 

Recipient (SNA): Douglas Myers

  

Drilling Management, Geologist

 

 

Geological drilling program management for High Purity Quartz (HPQ).

 

•  Manage the 2018 geologic drilling program at the Buna Mine.

 

•  Oversee drilling contractors, log drill core, conduct all necessary
activities related to program.

   2 months   

Total: $30,465

 

Monthly: $15,233

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 2 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service

 

1 All Transition Services provided shall be provided in the same manner and at
the same standard pursuant to which such services were being provided with
respect to the business of the Recipient in the year prior to the Closing.

 

1



--------------------------------------------------------------------------------

       

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

      Charge for these Transition Services shall not change or be adjusted
during the Service Term Extension. OP.04   Operations, Environmental  

Provider (Unimin): Steve

 

Westmoreland/Dan Gerber

 

Recipient (SNA): Douglas Myers

  Environmental, Environmental Engineer   Perform dispersion modeling studies at
Crystal using onsite met data in order to show compliance with toxic air
emission limits. Same study should be done for Red Hill early 2019.   13 months
6/30/19  

Total: $6,000 for 60 hours

 

Monthly: $462

 

Non-FTE Total: $6,000

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 7 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

2



--------------------------------------------------------------------------------

T&I

 

Service No.

 

Functional

Area

 

Service Coordinator
(for each Party)

 

Service

 

Description /Scope of Service

 

Service
Period

 

Service
Charge

 

Extension of Services

TI.01   T&I, Analytical Services  

Provider (Unimin): Allison Reidies

 

Recipient (SNA): Reynaldo Aloy

  XRF Calibration in support of ISO certification, Analytical Chemist  

•  Unimin to provide interim “calibration service” to SNA’s HPQ operations where
and when necessary to comply with requirements for ISO certification of in-plant
chemical analysis of process control plan samples by X-ray fluorescence
spectroscopy and “training” to assist SNA in installing this process in house.
“Calibration service” shall mean 1) fusing and creation of fused bead standards,
2) creation of regression curve 3) operational troubleshooting 4) shipping of
standards to SNA 5) XRF testing of SNA standards to validate standard curve.
“Training” shall mean 1) specification of equipment and materials to be
purchased and installed by SNA, 2) Instrument and procedure training on
installed equipment at SNA, where and when necessary 3) Validation and sign off
on SNA competency to calibrate XRF independently. Services shall be provided on
a hourly time and materials. Travel expenses, excluding billable travel time,
will be allocated to SNA at cost.

 

•  Calibration service “When and Where” defined by 48 hour response time and 5
day resolution timeframe.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

  7 months  

Total: $9,240

 

Hourly: $116

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 80 additional hours (or 7
additional months if hours align) by giving no less than fifteen (15) days’
prior written notice to the Provider’s Service Coordinator of such extended
period (the “Extended Service Term”). The Service Charge for these Transition
Services shall not change or be adjusted during the Service Term Extension.

 

3



--------------------------------------------------------------------------------

SUPPLY CHAIN

 

Service No.

 

Functional

Area

 

Service Coordinator
(for each Party)

 

Service

 

Description /Scope of Service

 

Service
Period

 

Service
Charge

 

Extension of Services

SC.01   Supply Chain  

Provider (Unimin): Cameron Berry

 

Recipient (SNA): Markus Fischer

  Export Pricing Specialist  

Perform Supply Chain Export Pricing Specialist Roles & Responsibilities:

 

•  Negotiate Market Competitive Export Container and Air Cargo Freight Rates.

 

•  Complete Export Rate Requests for Sales, Customer Service and Marketing
Departments.

 

•  Administer All Ocean Line Service Contracts.

 

•  Maintain Export Freight Pricing in Bourque System.

 

•  Act as Liaison for SNA with Ocean Carriers, Freight Forwarders, Sales,
Customer Service and Plant Operations to Resolve Rate Related Service Issues.

 

•  Publish Rate and Routing Instructions for Customer Service and Freight
Forwarder.

 

•  Maintain Ocean Carrier (Origin/Destination) Cost Database Spreadsheet.

 

•  Audit Ocean Carrier Invoices and Remit Payments to Accounts Payable
Department for Payment Within Contract Terms.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

 

•  Employee to be paid in Canadian currency.

  7 months to be aligned with 2019 budget  

Total: $12,331

 

Monthly: $1,762

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 7 additional months by giving no
less than thirty (30) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

4



--------------------------------------------------------------------------------

PROCUREMENT

 

Service No.

 

Functional

Area

 

Service Coordinator
(for each Party)

 

Service

 

Description /Scope of Service

 

Service
Period

 

Service
Charge

 

Extension of Services

PRC.01   Procurement  

Provider (Unimin): Jack Mirival

 

Recipient (SNA): Eric Roark

 

Fleet Management;

Fleet Manager

 

•  Unimin Fleet Manager needed to support the transition of large mobile
equipment leases to High Purity Quartz (HPQ).

 

•  Assist in the orderly transfer of documentation of large mobile equipment
leases from legacy Unimin to SNA.

 

•  Work with internal and external legal teams in negotiation and signing
necessary lease transfer documents to SNA.

  2 Months (8/1/2018)  

Total: $4,333

 

Monthly: $2,167

 

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 2 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

5



--------------------------------------------------------------------------------

FINANCE

 

Service No.

 

Functional

Area

 

Service Coordinator
(for each Party)

 

Service

 

Description /Scope of Service

 

Service
Period

 

Service
Charge

 

Extension of Services

FI.01   Finance, Record to Report  

Provider (Unimin): Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  GL Accounting and Close Procedures, Accounting Manager  

•  Perform G/L Accounting and monthly closing process:

 

•  Accounting, reporting and month end closing activities for the various
functions Posting journal entries.

 

•  Changing cost center allocation cycles and executing the cycles at month end.

 

•  G/L account reconciliations for these functions.

 

•  Accruals – including Group Medical, with a separate accrual due as a related
party vendor.

 

•  Workers compensation, prepaid insurance, property taxes and liability
insurance.

 

•  Tax calculations (Vertex, Sales and Use and Property tax and filings related
to these, priviledge tax, sales tax exemptions, audits).

 

•  Cost allocations.

 

•  Revaluation of financial balances (from transaction to local and transaction
to group currency).

 

•  Provide data for trend/fluctuation analysis at a G/L level.

 

•  Business destination / geography manual entries.

 

•  Reporting (Generate IFS or other reports as needed to support consolidation
and workarounds).

 

•  Provide agreed-upon support for footnotes/disclosure, exception investigation
support, considering that materiality will be lower than what is contemplated
for Unimin.

 

•  Accounting and reporting for Tagetik.

 

•  Includes training / mirroring from any new hire and/or internal transfer
(Unimin to provide necessary onboarding and training prior to completion of this
transition service).

 

•  Pay, charge and get reimbursement of any costs that arise and need to be paid
by Unimin on behalf of SNA (e.g. Wheels, American Express Travel Vendor,
Purchasing cards, etc.)

  2 Months  

Total: $7,400

 

Monthly: $3,700

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 2 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

6



--------------------------------------------------------------------------------

FI.02   Finance, Record to Report  

Provider (Unimin):

Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  Fixed Asset Accounting, Inventory Costing, Accounting Manager  

•  Project Accounting: (1) Project loading, maintenance, and authorization
check, (2) Project capitalization, and (3) Transfer from construction to fixed
asset.

 

•  Asset Accounting: (1) Asset sales (intercompany and third party), (2)
Retirements, (3) Non Operating and Abandoned in Place, and (4) Unplanned and
Accelerated Depreciation.

 

•  Month-End Closing: (1) Depreciation run-book and tax
amortization/depreciation calculations and schedules, (2) PP&E impact on
Financial Statements. Prepare Open Construction Balance reports. Gather
reconciliation status from project owners at the project level and report
reconciliation status of Open Construction balance at the legal entity level.

 

•  Prepare Open Construction Balance reports. Gather reconciliation status from
project owners at the project level and report reconciliation status of Open
Construction balance at the legal entity level.

 

•  Inventory Costing.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

 

  2 Months  

Total: $7,400

 

Monthly: $3,700

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 2 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension. FI.03   Finance, Record to Report  

Provider (Unimin): Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  GL Data Maintenance,Accounting Manager  

•  Day-to-day services available to perform the agreed-upon master data
management maintenance processes, tools, data upload services, and end user
training for maintenance of G/L related master data (e.g., chart of accounts,
local profit and cost centers, A/P & A/R registers, fixed assets & intangibles
asset registers and others as necessary) Services included:

 

•  Communication and tracking of deviation / issues.

 

•  Recipient when a request does not meet Master Data Management standards
before inputting into IFS System.

 

•  Provide end user with instructions in the form of training or otherwise to
provide appropriate inputs in desired form and format.

 

•  Unimin master data services team will maintain any documentation of
standards, procedures or policies associated with ERP Master data and have it
readily available for SNA’s use.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

  2 Months  

Total: $7,400

 

Monthly: $3,700

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 2 additional months by giving no
less than fifteen (15) day’s prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

7



--------------------------------------------------------------------------------

FI.04   Finance, Order to Cash  

Provider (Unimin): Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  Accounts Receivable and Billing, Accounting Manager  

•  Perform billing, collections and payment application for A/R
corporate/business customers. Continue with Unimin’s current collection process
for unpaid items aged past 30 days.

 

•  Review and approve new corporate/business accounts in conjunction with
Treasury and continue current process of requiring credit application from
customer.

 

•  Credit approval should follow existing Unimin credit standards. Unimin will
review, post and send AR accounting transactions to Unimin’s IFS General -
Accounting group, who will in turn provide and AR aging summary and detail
reports to SNA monthly.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

  1 Month  

Total: $3,500

 

Monthly: $3,500

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 1 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension. FI.05   Finance, Treasury  

Provider (Unimin): Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  Treasury Bank Account Coordination, Accounting, and Cash Management, Treasury
Support  

•  Assist SNA to ensure funding and bank account operationalization to Assist
with business with funding for payroll, accounts payables, trade payables, or
other purchases, which shall be made directly from a SNA cash disbursement
account.

 

•  Releasing and entering wires, including international and pull wire reports
to apply them to invoices.

 

•  Support plant-level / local-level cash management.

 

•  Assist with mis-directed cash payments.

 

•  Assist with Treasury Accounting / bank account.

 

•  Accounting support and questions as needed.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

 

•  Support Misdirected Cash: Escalate unidentified cash receipts to SNA Treasury
and / or Finance Leadership for resolution. Up to and until 3-6 months after the
Effective Date, when a payment is received by either party that belongs to the
other party, the party receiving such payment will timely identify and transfer
the funds to the other party (within the country and currency received, instead
of being sent back to the customer). A daily reconciliation of customer cash
receipts will be posted in IFS. Unimin to apply cash received only; while SNA is
solely responsible for collecting A/R.

 

•  Unimin to provide services to SNA to handle claims that come through
regarding local insurance policies (Automotive insurance for select individuals
who have a company car, general liability insurance, and Worker’s Compensation
insurance) for Day 1, as needed or until vendors are established separately by
SNA.

  6 Months  

Total: $30,000

 

Monthly: $5,000

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 6 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

8



--------------------------------------------------------------------------------

FI.06   Finance, Invoice to Pay  

Provider (Unimin): Meghan DeMasi

 

Recipient (SNA): Reynaldo Aloy

  Accounts Payable, Accounting Manager  

•  Unimin’s accounts payable team will process invoices via an IFS 3 way
systemic matching process based on established thresholds. Discrepancies outside
of the thresholds are resolved based on coordination with key stakeholders.

 

•  Once received, Unimin’s accounts payable team will process invoices. All
invoices must have appropriate IFS GL coding along with an approval code. AP
management maintains an approval matrix in IFS of authorized approvers and
associated limits. The majority of invoices are and will continue to be
processed via electronic loads including but not limited to rent, utilities,
freight, repair and maintenance, telecom, customer refunds, advertising, tax,
garnishments, etc.). Supplies are processed and approved via normal course of
business for Unimin.

 

•  Assist in handling inquiries from vendors regarding payments.

 

•  Review, post, and send accounts payable accounting transactions to IFS GL.
Provide accounts payable aging summary and detail reports.

 

•  Process 1099s, as and when appropriate according to IRS guidelines.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

 

•  Unimin to provide services to SNA for Purchasing Card chargebacks and T&E
American Express Travel vendor usage.

  1 Month  

Total: $4,000

 

Monthly: $4,000

  Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 1 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

9



--------------------------------------------------------------------------------

FACILITIES

 

Service No.

  

Functional
Area

  

Service Coordinator
(for each Party)

  

Service

 

Description /Scope of Service

  

Service
Period

  

Service
Charge

  

Extension of Services

FAC.01    Facilities   

Provider (Unimin):

Janet Kilbane

 

Recipient (SNA):

Reynaldo Aloy

   Charlotte Office Space   Unimin to provide Charlotte office space to SNA
until new office space for SNA is agreed upon.    Through August 30, 2018 (3
months)   

Total:

$7,200

 

Monthly:

$2,400 per month

   This will be adjusted/renegotiated on a monthly basis. FAC.02    Facilities
  

Provider (Unimin):

Chris Goodwin

 

Recipient (SNA):

Reynaldo Aloy

   New Canaan Office Space   Unimin to provide New Canaan office space to SNA
until necessary.    Through August 30, 2018 (3 months)   

Total:

$4,314

 

Monthly:

$1,458 per month

   This will be adjusted/renegotiated on a monthly basis as employees relocate,
get hired and/or temporarily reside in New Canaan if needed.

 

10



--------------------------------------------------------------------------------

COMM CPC

 

Service No.

  

Functional
Area

  

Service Coordinator
(for each Party)

  

Service

 

Description / Scope of
Service

  

Service
Period

  

Service
Charge

  

Extension of Services

CPC.01    Comm CPC, Sales Services   

Provider (Unimin):

Janet Kilbane

 

Recipient (SNA):

Matthew Smith

   C&P CS Specialist, Customer Service Rep  

•  Interface with Sales (SNA) and Customer Services personnel and the plants
(Unimin) to attend to and resolve all customer related issues that keep the
Customer at the Center for C&P business.

 

•  Main focus is to be the Data Steward for Sales and Marketing, maintaining
accurate data in Salesforce and Unimin systems. Maintain accurate information
flow for documents as TDS, MSDS, pricing etc.

 

•  Assist with customer communications including price increase letters,
pricelists as well as day to day processing requests to support Sales Services
teams and Sales.

 

•  Complaint acknowledgement and resolution and interface with Unimin for
various customer requests in regards to invoice, BOL requirements, credit checks
and other reporting needs. Sample management from receipt of incoming sample
requests, validate sample information and assure interaction with the plants.

 

•  Will need to have a general understanding of all Sales Services functions to
offer additional administrative support when necessary.

 

•  Maintain accurate data records for over 500 customers and 100 products.

 

•  Responsible for updating Salesforce with new customers.

 

•  Support annual price increases.

 

   7 months   

Total: $52,038

 

Monthly: $7,434

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 7 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.           

 

•  Responsible for follow up and final resolution of approximately 100
complaints per year.

 

•  Responsible for mailing new customer packages.

 

•  Customer requests for BOL support and invoice copies – number varies.

 

•  Manage companywide sample requests of approximately 30 per month.

 

•  Manage agency commissions Unimin -SNA transactions.

 

•  No direct reports to supervise.

 

•  Unimin to provide necessary onboarding and training prior to completion of
this transition service.

        

 

11



--------------------------------------------------------------------------------

CPC.02    Comm CPC   

Provider (Unimin): Joaquin Duran Martinez Recipient

 

(SNA): Steven Devlies

   Mexico Technical Sales Manager: Coating and Polymer, Technical Sales Manager
 

Provide employment service to C&P Technical Sales Manager Mexico (Carlos
Hernandez) as long as SNA doesn’t have own system to employ him. This concerns
payroll, benefits, social security, office support as provided today.

 

Job scope of Carlos Hernandez as Technical Sales Manager C&P (and temporarily
Sales Manager C&P) for Mexico:

 

•  Reporting to Scott Vanremortel (Technical sales Manager Coatings NAM).

 

•  Provide Technical service to C&P customers as to the use of our products in
their applications in Mexico.

 

•  (Temporarily) Commercial responsible for the C&P customers in Mexico (as
agent).

 

•  Interfacing with Mexico plants (mostly Apodaca), customers, distributors,
other technical sales managers and sales managers in C&P NAM team.

 

•  Working in CRM, Outlook, Oursibelco. Unimin to provide necessary onboarding
and training prior to completion of this transition service.

   7 months   

Total: NA

 

Monthly:

Pass through invoices for SNA related charges

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 7 additional months by giving no
less than fifteen (15) days’ prior written notice to the Provider’s Service
Coordinator of such extended period (the “Extended Service Term”). The Service
Charge for these Transition Services shall not change or be adjusted during the
Service Term Extension.

 

12



--------------------------------------------------------------------------------

HUMAN RESOURCES

 

Service No.

  

Functional

Area

  

Service Coordinator
(for each Party)

  

Service

 

Description /Scope of Service

  

Service
Period

  

Service
Charge

  

Extension of Services

HR.01    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Opportunity posting and applicant tracking, Recruiting Manager  

•  Provide job posting and applicant tracking tools for opportunities open and
not yet hired during the transition to SNA utilizing Open Hire Software (open in
May and not hired as of June 1).

 

•  Provide coverage for job posting and applicant tracking of a currently open
opportunity until SNA Open Hire is live.

   4 months   

Total: $847

 

Monthly: $212

   Not needed. HR.02    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Onboarding Services, HR Coordinator  

•  Provide onboarding tools, checklists, direct deposit, I-9, tax deductions,
and benefits enrollment of new hires for open opportunities during the
transition.

 

•  Provide background check, physicals, drug screening, and chest exams of new
hires for open opportunities during the transition.

 

•  Provide direct deposit and tax elections of new hires until SNA ADP payroll
is live.

 

•  Provide direct deposit and tax elections of new hires until SNA ADP benefits
is live.

   7 months   

Total: $1797

 

Monthly: $257

   Not needed. HR.03    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   US Payroll, Payroll Manager & Coordinator  

•  Provide weekly and bi-monthly payroll services for SNA employees under the
SNA FEIN.

 

•  Provide tax remuneration for all federal and state taxes under the SNA FEIN
and State IDs.

 

•  Provide unemployment tax remuneration to respective employee states under the
SNA FEIN and State IDs.

 

•  Provide tax remuneration for all employees paid by Belgium payroll and
require federal, state, and local tax services.

 

•  Provide direct deposit and paycheck processing.

 

•  Provide collection of hours for hourly employees.

 

•  Provide accurate and timely issue resolution.

 

•  Provide collection of time off and applicable holiday time for processing.

 

•  Provide new hire support for any new hires during the transition of services
period.

 

•  Provide remuneration of all benefit related deductions to respective vendors.

   7 months   

Total: $63,548

 

Monthly: $9,078

   Not needed.

 

13



--------------------------------------------------------------------------------

          

•  Provide IFS reporting requirements to accounting and finance.

 

•  Provide general ledger support.

 

•  Provide year-end tax filing on the federal and state levels.

         HR.04    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   US Time Tracking  

•  Maintain time tracking for SNA salaried/hourly US employees through UniOps.

   7 months   

Total: $1,750

 

Monthly: $250

   Not needed. HR.05    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Mexico Payroll, Payroll Manager & Coordinator  

•  Provide weekly payroll services for SNA Mexico employees under GMP.

 

•  Provide tax remuneration for all federal, state, and local taxes under the
GMP and State IDs.

 

•  Provide unemployment tax remuneration to respective employee states under the
GMP and State IDs.

 

•  Provide direct deposit and paycheck processing.

 

•  Provide collection of hours for hourly employees.

 

•  Provide accurate and timely issue resolution.

 

•  Provide collection of time off and applicable holiday time for processing.

 

•  Provide new hire support for any new hires during the transition of services
period.

 

•  Provide remuneration of all benefit related deductions to respective vendors.

 

•  Provide JD Edwards reporting requirements to accounting and finance.

 

•  Provide general ledger support.

 

•  Provide year-end tax filing on the federal, state, and local levels.

   7 months   

Total: $1,633

 

Monthly: $233

   Not needed.

 

14



--------------------------------------------------------------------------------

HR.06    HR   

Provider (Unimin):

Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   401k Benefits Administration, Benefits Manager  

•  Provide 401(k) benefits administration technology until SNA is live.

 

•  Provide participant oversight with loans, withdrawals, and general 401(k)
plan questions.

 

•  Provide annual contribution calculations and details for posting in February
2019.

 

•  Provide annual plan testing and audit support.

 

•  Provide investment committee guidance and plan oversight.

  

7 months*

(12/31/18)

  

Total: $27,487

 

Monthly: $3,927

 

Non-FTE Total: NA

   Not needed. HR.07    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Health Care Services, Benefits Manager, Coordinator, and Benefits Finance
Manager  

•  Provide health care, dental, vision, and stop loss services until SNA goes
live with its solution.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide participant education and wellbeing activities.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   7 months* (12/31/18)   

Total: $23,660

 

Monthly: $3,380

 

Non-FTE Total: Plus pass through invoices for SNA related charges

   Not needed. HR.08    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Health Care Services  

•  Provide pharmacy benefits management (PBM) services until SNA goes live with
its solution.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide participant education and wellbeing activities.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   7 months* (12/31/18)   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.09    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Welfare Services  

•  Provide disability (STD & LTD), adjudication, FMLA Administration, and
critical illness insurance until SNA system is live.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   7 months* (12/31/18)   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed.

 

15



--------------------------------------------------------------------------------

HR.10    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Welfare Services  

•  Provide HSA, FSA, and COBRA services until SNA system is live.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   7 months* (12/31/18)   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.11    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Welfare Services  

•  Provide basic, supplemental, and AD&D insurance services until SNA system is
live.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   7 months* (12/31/18)   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.12    HR   

Provider (Unimin):

Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   EAP  

Provide employee assistance programs until SNA is live.

   4 months   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.13    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Workers Compensation  

•  Provide workers compensation services until SNA is live.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

   4 months   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed.

 

16



--------------------------------------------------------------------------------

HR.14    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Immigration   Provide immigration services for those employees in-flight
during the crossover of the transition.    4 months   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.15    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Relocation Services   Provide relocation services for those employees
in-flight during the crossover of the transition.    4 months   

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed. HR.16    HR   

Provider (Unimin): Jennifer Fox

 

Recipient (SNA): Jennifer Bowen

   Employee Services  

•  Provide direct billing for medical premium for those employee on unpaid leave
of absences services until SNA goes live with its solution.

 

•  Provide participant issue and claim resolution related to all benefits.

 

•  Provide claims and reimbursement support through all activities through
12/31/2018.

 

•  Provide annual plan testing and audit support.

  

7 months*

(12/31/18)

  

Total: NA

 

Monthly: Pass through invoices for SNA related charges

   Not needed.

 

17



--------------------------------------------------------------------------------

INFORMATION SERVICES

 

Service No.

  

Functional

Area

  

Service Coordinator
(for each Party)

  

Service

 

Description /Scope of Service

  

Service
Period

  

Service Charge

  

Extension of Services

IS.01    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   ERP  

Unimin shall provide SNA with vendor management support for IFS in a manner
consistent with current Unimin practices. Services include:

 

•  Payment of vendor invoices for costs associated with licenses used by SNA
employees.

 

•  License management services.

 

•  Management of vendor escalations as required.

 

Exit from this service should be planned and executed in coordination with exits
from services IS-2 (BNA) and IS-3 (Logicalis DC) to accommodate for technical
dependencies between the applications and infrastructure components associated
with these services.

   24 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from IFS and shall only include cost associated
with software licenses used by SNA employees.    Recipient shall have the right
at any time to extend the Termination Date for these Transition Services for a
period of up to 12 additional months by giving no less than thirty (30) days’
prior written notice to the Provider’s Service Coordinator of such extended
period. IS.02    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   Fixed asset tracking support  

Unimin shall provide SNA with support for BNA in a manner consistent with
current Unimin practices. Services include:

 

•  Application access provisioning for SNA employees.

 

•  License management services.

 

•  Management of vendor escalations as required.

 

•  Payment of vendor invoices for costs associated with licenses used for
tracking of SNA assets.

 

•  Provide necessary data extracts for TSA exit activities.

 

Exit from this service should be planned and executed in coordination with exits
from services IS-1 (ERP) and IS-3 (Logicalis DC) to accommodate for technical
dependencies between the applications and infrastructure components associated
with these services.

 

   24 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from BNA and shall only include cost associated
with software licenses used to track SNA assets.    Recipient shall have the
right at any time to extend the Termination Date for these Transition Services
for a period of up to 12 additional months by giving no less than thirty
(30) days’ prior written notice to the Provider’s Service Coordinator of such
extended period.

 

18



--------------------------------------------------------------------------------

IS.03    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   Datacenter management for ERP  

Unimin vendor management services for core Data Center services, vendor
escalations and payment of vendor invoices for services provided by Logicalis.
Services include managed services for production and non-production environment
as well as disaster recovery infrastructure.

 

Services provided by Logicalis include:

 

•  Support core Data Center services (e.g. virtual machine management) and
Backup/Replication services to ensure business continuiy.

 

•  Enable SNA access to DR sites including the standing up associated
infrastructure.

 

•  Allow mutually agreed upon administrative rights and physical access to data
centers for IT infrastructure resources.

 

•  Provide monitoring services for core infrastructure and applications
including reporting, availability metrics and uptime details consistent with
practices prior to Day 1.

 

Exit from this service should be planned and executed in coordination with exits
from services IS-2 (BNA) and IS-3 (Logicalis DC) to accommodate for technical
dependencies between the applications and infrastructure components associated
with these services.

   24 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from Logicalis and shall only include cost
associated with services provided to SNA.    Recipient shall have the right at
any time to extend the Termination Date for these Transition Services for a
period of up to 12 additional months by giving no less than thirty (30) days’
prior written notice to the Provider’s Service Coordinator of such extended
period. IS.04    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   CRM support for HPQ  

Unimin shall provide SNA with access to the Legacy Unimin Saleforce.com
organization in a manner consistent with current Unimin practices. Services
include:

 

•  Application access provisioning for SNA employees.

 

•  Provide monitoring capability and reports to SNA as requested and mutually
agreed.

 

•  Provide continued full access to historical data.

 

•  Provide necessary data extracts to support for TSA exit activities.

   3 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from Salesforce.com and shall only include cost
associated with software licenses used by SNA employees.    Recipient shall have
the right at any time to extend the Termination Date for these Transition
Services for a period of up to 2 additional months by giving no less than thirty
(30) days’ prior written notice to the Provider’s Service Coordinator of such
extended period.

 

19



--------------------------------------------------------------------------------

IS.05    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   CRM support for C&P  

Unimin shall provide SNA with access to the Legacy Unimin Saleforce.com
organization in a manner consistent with current Unimin practices. Services
include:

 

•  Application access provisioning for SNA employees.

 

•  Provide monitoring capability and reports to SNA as requested and mutually
agreed.

 

•  Provide continued full access to historical data.

 

•  Provide necessary data extracts to support for TSA exit activities.

 

   24 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from Salesforce.com and shall only include cost
associated with software licenses used by SNA employees.    Recipient shall have
the right at any time to extend the Termination Date for these Transition
Services for a period of up to 12 additional months by giving no less than
thirty (30) days’ prior written notice to the Provider’s Service Coordinator of
such extended period. IS.06    Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

 

   Email Forwarding  

Unimin shall provide SNA with email forwarding services for SNA employees
consistent with current practices of Unimin. Services include:

 

•  Forward all email (external and internal) addressed to SNA employees’
unimin.com email address to the appropriate recipient mailboxes in the
sibelco.com domain.

 

•  Preventative and Routine maintenance (Levels 2 and 3) including: Incident
diagnosis and resolution; Routine configuration and monitoring support; On-going
system maintenance (including minor break / fix work).

 

This service shall not begin on Day 1, but upon the migration of email accounts
from Sibelco’s email tenant to Unimin’s tenant.

   The period starting on the migration of the Unimin.com domain from Sibelco’s
email tenant to Unimin’s tenant and ending 6 months after close    The cost is
on a monthly pass through cost basis in accordance with the invoice Unimin
receives from Microsoft and shall only include cost associated with software
licenses used by SNA employees.    Recipient shall have the right at any time to
extend the Termination Date for these Transition Services for a period of up to
3 additional months by giving no less than thirty (30) days’ prior written
notice to the Provider’s Service Coordinator of such extended period. IS.07   
Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Internet connectivity, MPLS  

Unimin shall provide SNA with support for Internet connectivity and MPLS core
connectivity in a manner consistent with current Unimin practices. Services
include:

 

•  Payment of vendor invoices for costs associated with services provided to SNA
sites.

 

•  Management of vendor escalations as required.

   24 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from the Internet Service Providers and shall
only include cost associated with services provided to SNA sites.    Recipient
shall have the right at any time to extend the Termination Date for these
Transition Services for a period of up to 12 additional months by giving no less
than thirty (30) days’ prior written notice to the Provider’s Service
Coordinator of such extended period. IS.08    Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Mobile Services and Devices  

Unimin shall provide SNA with support for mobile telecommunications (voice and
data) services in a manner consistent with current Unimin practices. Services
include:

 

•  Payment of vendor invoices for costs associated with services provided to SNA
employees.

 

•  Management of vendor escalations as required.

 

•  Provide break/fix activities by and through their employees or designated
vendor(s).

 

   12 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from the Mobile Telecommunications Service
Providers and shall only include cost associated with services provided to SNA
employees.    Recipient shall have the right at any time to extend the
Termination Date for these Transition Services for a period of up to 6
additional months by giving no less than thirty (30) days’ prior written notice
to the Provider’s Service Coordinator of such extended period.

 

20



--------------------------------------------------------------------------------

IS.09    Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Telephony, Landlines   

Unimin shall provide SNA with support for telephony services providers to
maintain local, long distance, voice and data telecommunication services in a
manner consistent with current Unimin practices. Services include:

 

•  Payment of vendor invoices for costs associated with services provided to SNA
sites.

 

•  Management of vendor escalations as required.

   12 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from the Telephony Service Providers and shall
only include cost associated with services provided to SNA sites.    Recipient
shall have the right at any time to extend the Termination Date for these
Transition Services for a period of up to 6 additional months by giving no less
than thirty (30) days’ prior written notice to the Provider’s Service
Coordinator of such extended period. IS.10    Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Geographic Information System   

Unimin shall provide SNA with vendor management support for ARCGIS in a manner
consistent with current Unimin practices. Services include:

 

•  Payment of vendor invoices for costs associated with licenses used by SNA
employees.

 

•  License management services.

 

•  Management of vendor escalations as required.

   6 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from ARCGIS and shall only include cost
associated with software licenses used by SNA employees.    Recipient shall have
the right at any time to extend the Termination Date for these Transition
Services for a period of up to 3 additional months by giving no less than thirty
(30) days’ prior written notice to the Provider’s Service Coordinator of such
extended period. IS.11    Information Services   

Provider (Unimin): Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Engineering Software   

Unimin shall provide SNA with vendor management support for Autodesk in a manner
consistent with current Unimin practices. Services include:

 

•  Payment of vendor invoices for costs associated with licenses used by SNA
employees.

 

•  License management services.

 

•  Management of vendor escalations as required.

   2 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from Autodesk and shall only include cost
associated with software licenses used by SNA employees.    Recipient shall have
the right at any time to extend the Termination Date for these Transition
Services for a period of up to 1 additional month by giving no less than thirty
(30) days’ prior written notice to the Provider’s Service Coordinator of such
extended period. IS.12    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA): Edilson Santos

   Health & Safety Application Support   

Unimin shall provide SNA with vendor and contractor management support for USIS
in a manner consistent with current Unimin practices. Services include:

 

•  Payment of vendor invoices for costs associated Break/Fix support, migration
planning and execution and application access provisioning.

 

•  Management of vendor and contractor escalations as required.

   3 months    The cost is on a monthly pass through cost basis in accordance
with the invoice Unimin receives from Warren Systems and external contractors
supporting USIS and shall only include cost associated with services provided to
SNA.    Recipient shall have the right at any time to extend the Termination
Date for these Transition Services for a period of up to 1 additional month by
giving no less than thirty (30) days’ prior written notice to the Provider’s
Service Coordinator of such extended period.

 

21



--------------------------------------------------------------------------------

IS.13    Information Services   

Provider (Unimin):

Rob Hauzie

 

Recipient (SNA):

Edilson Santos

   Consultative Services   Unimin shall provide SNA with subject matter
expertise and consultative services to support TSA exit activities for services
described in this document.    24 months   

This service shall be charged at a per-hour basis at a rate of $113.75 per
employee.

 

(Calculated at a standard rate of $700 per employee per day plus a 30% HR fringe
rate).

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 12 additional months by giving
no less than thirty (30) days’ prior written notice to the Provider’s Service
Coordinator of such extended period.

 

22



--------------------------------------------------------------------------------

INFORMATION SERVICES (REVERSE)

 

Service No.

  

Functional

Area

  

Service Coordinator
(for each Party)

  

Service

 

Description /Scope of Service

  

Service
Period

  

Service
Charge

  

Extension of Services

IS.14    Information Services   

Provider (SNA): Edilson Santos

 

Recipient (Unimin): Rob Hauzie

   Other Business Applications  

SNA shall provide Unimin with support for various business applications in a
manner consistent with current Sibelco practices. Services include:

 

•  Preventative and Routine maintenance (Levels 2 and 3) including: Incident
diagnosis and resolution; Routine configuration and monitoring support; On-
going system maintenance (including minor break / fix work).

 

•  Provide a transfer of knowledge as necessary to enable Unimin to assume the
services in accordance with the provisions the TSA.

 

Supported applications:

 

•  UMIS

 

•  Manager Plus

 

•  OpsCon

 

•  UPODS

 

•  UniOps

 

•  LCS

 

•  BoL Importer

 

•  Labware (LIMS)

 

•  TSR/URR

 

•  Kasota Well Monitor

 

•  QCDars

 

•  USIM PAC

 

•  Sizer

 

This service shall not exceed 35 FTE hours per month.

   7 months   

$4,004 per month*

 

*Based on current level of support, estimated at 35 FTE / hours per month.
Pricing will be adjusted to reflect additional support costs.

   Recipient shall have the right at any time to extend the Termination Date for
these Transition Services for a period of up to 3 additional months by giving no
less than thirty (30) days’ prior written notice to the Provider’s Service
Coordinator of such extended period.

 

23